WINLAND ELECTRONICS, INC. ANNOUNCES SECOND QUARTER 2 CONTACT: Thomas J. de Petra Cameron Donahue President, Chief Executive Officer Hayden Communications (507) 625-7231 (651) 653-1854 http://www.winland.com/ MANKATO, Minn. / August 12, 2008 / PR Newswire / Winland Electronics, Inc. (Amex: WEX), a leading designer and manufacturer of custom electronic control products and systems, today announced financial results for the second quarter and six months ended June 30, 2008. Net sales for the second quarter were $6.9 million, a decrease of $1.2 million, or 15%, compared to $8.1 million reported for the second quarter last year. Net sales for the six months ended June 30, 2008 were $13.9 million, down $3.5 million, or 20%, compared to the same period in 2007.Winland’s results primarily reflect lower sales caused by a continued reduction in demand from two of its three largest customers that began in the first quarter this year, together with the lingering effect of the phase out of two customer relationships, initiated in 2007. Tom de Petra, CEO, stated, “As previously reported, we do not believe this downward sales trend is driven by global, national or regional economic factors or sales trends that are impacting EMS providers like Winland. Instead, we believe our sales results primarily indicate market sector weaknesses specific to certain Winland customers and, to a lesser extent, normal business fluctuations, customer inventory rebalancing, product lifecycles and the long sales cycles inherent in our business. Industry research supports our belief that EMS growth in the foreseeable future is most likely among providers of high-mix, low volume electronics assemblies, like Winland, where customers need a high level of proficiency in multiple value-added engineering and manufacturing services, quality standards, component sourcing and program management.” Gross profit was $0.7 million (9.8% of net sales) and $1.3 million (9.3% of net sales) for the second quarter and six months ended June 30, 2008 compared to $0.6 million (7.5% of net sales) and $1.5 million (8.5% of net sales) for the respective periods in 2007. Our improvement in gross profit as a percentage of net sales was primarily due to reductions in warranty and obsolete inventory expenses, offset in part by the under utilization of fixed manufacturing costs caused by our reduced sales volume. During both the second quarter and six months ended June 30, 2008, total operating expense was flat compared to the respective periods last year. As a result of lower net sales, total operating expense, as a percentage of net sales, increased to 18.8% and 17.8% during the second quarter and six months ended June 30, 2008 compared to 16.0% and 14.4% during the respective periods last year. Page 1 of 5 The Company incurred operating losses of $617,000 and $1,186,000 for the three and six months ended June 30, 2008, respectively, compared to $691,000 and $1,034,000 last year. Our net loss was $0.8 million or $0.21 per basic share for the second quarter ended June 30, 2008 compared to a net loss of $0.5 million or $0.14 per basic share for the same period in 2007. The loss was the result of the under utilization of manufacturing fixed costs due to a $1.2 million decrease in net sales compared to a year ago.For the six months ended June 30, 2008, we incurred a net loss of $1.1 million or $0.31 per basic share compared to the $0.8 million net loss or $0.21 per basic share for the same period in 2007.The loss for the six month period was characteristic of the second quarter, and was primarily the result of the under utilization of manufacturing fixed costs due to a $3.5 million decrease in net sales compared to one year ago. As previously reported, during the first quarter, Winland initiated an organizational realignment of our manufacturing, operations and materials groups, and launched change initiatives to enhance program management, information systems, documentation, NPI, quotation and inventory management. The Company's experienced new leaders from within the EMS industry were charged with establishing operational practices and processes that could support a high growth business model combining organic growth and growth by future acquisitions. During the second quarter, we took our realignment to the next level with the promotion and expanded responsibilities of our newly appointed Vice President of Operations and Supply Chain. Similarly, we made our first hire of a senior program manager under the enhanced new program management role. He brings Winland more than 15 years of experience with top performing EMS providers.
